TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-17-00849-CV



                        In re Richard W. Jackson and Lisa C. Jackson


                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                                      NO. 03-17-00846-CV



                    Richard W. Jackson and Lisa C. Jackson, Appellants

                                                 v.

                           Janice Cox and Helen Ramsey, Appellees


            FROM THE COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
         NO. C-1-CV-17-001833, HONORABLE TODD T. WONG, JUDGE PRESIDING



                  O R D E R AND M E M O R AN D U M O P I N I O N

PER CURIAM

               Relators’ amended petition for writ of mandamus is denied, and their emergency

motion to stay trial and the trial court order dissolving temporary injunction pending resolution of

this mandamus petition is dismissed as moot. See Tex. R. App. P. 52.8(a).

               We grant Relators’ emergency motion to stay trial and the trial court order dissolving

temporary injunction in the underlying case, No. C-1-CV-17-001833, Richard W. Jackson, et al. v.
Janice Cox, et al., in the County Court at Law No. 2 of Travis County, pending our decision in

Relators’ interlocutory appeal, No. 03-17-00846-CV, Richard W. Jackson and Lisa C. Jackson v.

Janice Cox and Helen Ramsey.



Before Chief Justice Rose, Justices Field and Goodwin

03-17-00849-CV       Denied
03-17-00846-CV       Ordered

Filed: January 12, 2018




                                              2